Title: General Orders, 6 October 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s House [West Point]Wednesday Octr 6th 1779.
          Parole Vergennes—  C. Signs Luzerne Sartine—
        
        All the non commissioned officers and privates in the brigades at and near this post who are Ship-Carpenters or acquainted with making tents, not already employed in the Q.M. Genl’s Department, are to be drafted and sent to the Qu. M. Genl’s Markee tomorrow morning 8 ôclock where they will receive their orders.
      